Citation Nr: 0403721	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the left 
anterior chest, involving Muscle Group II, currently 
evaluated as 20 percent disabling.

2.  The propriety of the initial evaluation for a scar of the 
left anterior chest, evaluated as noncompensable from 
December 15, 1999.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of cold injury of the feet.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disability separate from disability of the 
muscles of Muscle Group II resulting from a shell fragment 
wound of the left anterior chest, including as secondary to 
such disability and/or wound.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of December 1998 and 
March 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Pittsburgh, Pennsylvania.

Personal hearings were held before a hearing officer of the 
RO in December 1999 and July 2000.  Hearing transcripts are 
of record.

The Board remanded the claims for further development in 
January 2001.

Following the decision below, this appeal is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  




FINDINGS OF FACT

1.  A February 1995 rating decision denied the veteran's 
claim of entitlement to service connection for residuals of 
cold injury of the feet.  The veteran did not file a notice 
of disagreement in response to the decision.

2.  Evidence that has been added to the record since the 
February 1995 rating decision is not cumulative or redundant 
and bears directly and substantially upon the claim.

3.  A February 1995 rating decision denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a left shoulder disability separate from the 
residuals of a shell fragment wound of the left anterior 
chest.  The veteran did not file a notice of disagreement in 
response to the decision.

4.  Evidence that has been added to the record since the 
February 1995 rating decision is not cumulative or redundant 
and bears directly and substantially upon the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying the claim of 
entitlement to service connection for residuals of cold 
injury of the feet and the application to reopen a claim of 
entitlement to service connection for a left shoulder 
disability separate from the residuals of a shell fragment 
wound of the left anterior chest is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence added to the record since the February 1995 
rating decision is new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
residuals of cold injury of the feet and to reopen the claim 
of entitlement to service connection for a left shoulder 
disability separate from disability of the muscles of Muscle 
Group II resulting from of a shell fragment wound of the left 
anterior chest, including as secondary to such disability 
and/or wound, respectively.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In a February 1995 rating decision, the RO denied service 
connection for residuals of cold injury of the feet and a 
left shoulder disability separate from the residuals of a 
shell fragment wound of the left anterior chest.  The latter 
claim had been denied by rating decision dated in March 1981, 
where it was characterized as one for left shoulder 
disability secondary to the service-connected shell fragment 
wound of the left anterior chest.  When denied in February 
1995, the claim was characterized as one based on the theory 
of direct, rather than secondary, service connection.  
However, regardless of the different theories, the March 1981 
and February 1995 rating decisions were concerned with the 
same claim and therefore, the Board notes, the February 1995 
rating decision should have considered the issue whether 
there was new and material evidence to reopen the claim.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); see also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000)

The veteran did not file a timely notice of disagreement 
after receiving notice of the February 1995 rating decision.  
Therefore, the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.201, 20.302 (2003).  

When a claim has been disallowed by a decision that is final, 
the claim may not be reopened or allowed except as provided 
by law.  38 U.S.C.A. § 7105(c).  However, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Applications to reopen the service connection claims were 
denied in the December 1998 rating decision that the veteran 
now appeals.

The February 1995 rating decision represents the last prior 
final denial of each service connection claim.  In 
determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

For purposes of this case, "material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), that were 
promulgated in August 2001, the definition of material 
evidence was revised to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 
45,629, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  In general, the VCAA applies to this appeal.  
However, the revised definition of material evidence in the 
implementing regulation applies only to applications to 
reopen claims that are filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  The 
veteran's applications to reopen the claims for service 
connection for residuals of cold injury of the feet and a 
left shoulder disability, because filed before that date, are 
not subject to the revised definition of materiality. 

To be material, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  Although evidence proceeding from a lay 
source can be competent to prove non-medical propositions, 
Grottveit, 5 Vet. App. at 93, when a proposition is medical 
in nature, such as one concerning medical nexus, etiology, or 
diagnosis, evidence proceeding from a medical, rather than a 
lay, source is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  For the limited purpose of determining whether a 
claim should be reopened, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When the issue is service connection, material evidence will 
be evidence that bears directly on one or more of the 
elements of proof of a service connection claim.  Service 
connection may be awarded when a veteran has a disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In every case, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The Board finds that new and material evidence has been 
introduced in support of each of the two service connection 
claims in this case. 

The claim concerning residuals of cold injury of the feet was 
denied in the February 1995 rating decision on the ground 
that there was no documentation of such an injury in the 
veteran's service medical records.  It was also observed that 
there was no post-service medical evidence of any residuals 
of cold injury of the feet. 

VA medical records introduced into the claim file since the 
February 1995 rating decision show that the veteran has a 
diagnosis of onychomycosis of the toenails of both feet.  For 
example, this diagnosis is stated in the report of a VA cold 
injury examination performed in September 1999 and in a June 
2001 treatment record.  This evidence is "new."  Together 
with service personnel and medical records that had been part 
of the claims file at the time of the February 1995 rating 
decision, the new medical evidence is also material.  

The service personnel evidence, his DD Form 214, shows that 
the veteran served in Korea (he received the Korean Service 
Medal with five bronze stars) and was in the infantry (he 
received the Combat Infantry Badge).  His service medical 
records show that he served in the infantry in Korea during 
the Korean Conflict, including during the winter months.  The 
veteran maintains in support of his claim that he incurred 
cold injuries of the feet on the battlefield in Korea.  The 
Board finds that the proposition that the veteran sustained 
cold injuries of the feet during service in Korea is 
consistent with the "places, types and circumstances of his 
service" as shown by these service personnel and medical 
records.  See 38 C.F.R. § 3.303(a) (2003).  Accordingly, the 
medical evidence of current disability (onychomycosis) of the 
feet is material because when viewed with the evidence of 
reported cold foot injuries during service, it shows that the 
veteran currently has a disability that could be related to 
those injuries.  

The claim concerning a left shoulder disability was denied in 
the February 1995 rating decision on the ground that there 
was no evidence of a link between such a disability and 
either the service-connected shell fragment wound of the left 
anterior chest or another incident of the veteran's service.  
It was also suggested that a left shoulder disability 
separate from the service-connected muscle impairment 
resulting from the shell fragment wound had not been shown by 
medical evidence, only subjective complaints by the veteran.  

VA medical records introduced into the claim file since the 
February 1995 rating decision show that the veteran has a 
diagnosis of degenerative joint disease of the left shoulder.  
That diagnosis is stated, for example, in a February 2002 
treatment note.  In the report of a VA examination performed 
in November 2002, a diagnosis of chronic bursitis of the left 
shoulder is stated.  This evidence is "new."  Together with 
service medical records, already part of the claims file at 
the time of the February 1995 rating decision, documenting 
the shell fragment wound of the left anterior chest, the new 
medical evidence is also material.  When viewed with the 
service medical evidence, it shows that the veteran currently 
has a disability of the left shoulder that could be related 
to the injury to his left anterior chest or to the impairment 
of the left anterior chest muscles resulting from that 
injury.  

This evidence concerning disabilities of the feet and left 
shoulder, respectively, that was added to the record after 
the February 1995 denial of each claim is evidence that would 
have to be considered in any fair assessment of whether 
service connection should be granted for residuals of cold 
injury of the feet and for a left shoulder disability.  
38 C.F.R. § 3.156(a).  Therefore, the Board finds that new 
and material evidence has been submitted concerning these 
issues.  Accordingly, the claims of entitlement to service 
connection for the residuals of cold injury of the feet and a 
left shoulder disability, respectively, will be reopened.  
Id.

While certain provisions of the VCAA and its implementing 
regulations applied to the applications to reopen these 
claims, it has not been necessary for the Board to consider 
whether the RO observed those provisions, the applications 
having now been granted 


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for the residuals of cold 
injury of the feet is reopened.

On the basis of new and material evidence, the claim of 
entitlement to service connection for a left shoulder 
disability separate from disability of the muscles of Muscle 
Group II resulting from a shell fragment wound of the left 
anterior chest, including as secondary to such disability 
and/or wound, is reopened.


REMAND

The Board will remand the reopened service connection claims, 
the claim for a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left anterior 
chest, involving Muscle Group II, and the claim for a rating 
in excess of noncompensable from an effective date of 
December 15, 1999 for a scar of the left anterior chest so 
that certain development may be accomplished and other action 
taken as required by the VCAA and other applicable law, 
specifically, the holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Stegall v. West, 
11 Vet. App. 268, 271 (1998) that the Secretary has a duty to 
ensure compliance with the terms of a remand by the Board.  
In this case, certain instructions given by the Board in its 
January 2001 Remand concerning development of evidence 
pertinent to the increased rating claims were not carried out 
and this deficiency provides an additional ground for 
remanding those claims.

The broader ground of this Remand, however, is that the 
applicable requirements of the VCAA have not been fully met.  
Because the claims presented on this appeal were pending 
before VA on the November 9, 2000 date of enactment of the 
VCAA, it is subject to the terms of that statute, which 
imposed greater duties on VA than under prior law to provide 
notice and assistance to claimants of VA benefits.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

New regulations implementing the statute are effective from 
the date of its enactment (with the exception of particular 
provisions concerning applications to reopen previously 
denied claims).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Development of evidence

The Board is remanding each of the claims for development of 
additional evidence.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination is considered 
to be necessary to decide a service connection claim if the 
lay and medical evidence of record includes competent 
evidence that the claimant has a current disability of 
persistent and recurring symptoms of disability, indicates 
that the disability or symptoms may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  VA must give appropriate 
notice to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

VA medical examinations are needed to resolve the service 
connection claims that are reopened in the decision above.  
These claims are, as is noted there, supported by evidence 
indicating that the veteran currently has disabilities that 
may be related to an incident of his service.  The veteran 
has asserted that he incurred cold injuries of the feet 
during his service in Korea.  Current VA medical records show 
that he has a diagnosis of onychomycosis of the toenails of 
both feet.  The evidence shows that the veteran sustained a 
shell fragment (shrapnel) wound of his left anterior chest in 
Korea in February 1951 that resulted in the disability of the 
muscles of Muscle Group II for which he has service 
connection.  Current VA medical records show that the veteran 
has diagnoses for the left shoulder of degenerative joint 
disease and chronic bursitis.

Thus, the evidence currently of record shows that the veteran 
has disabilities of the feet and the left shoulder (other 
than the service-connected muscle disability) that may be 
related to his service.  38 U.S.C.A. § 5103A(d)(2); see also 
38 C.F.R. § 3.159(c)(4)(i).  However, the medical evidence 
currently of record is not sufficient to resolve either 
claim.  Id.  None of the VA examination reports or treatment 
notes of record answer the question whether those 
disabilities are at least as likely as not related to the 
veteran's service.  See 38 C.F.R. § 3.102.  An additional VA 
examination is needed in each case in order to obtain a 
medical opinion that addresses this question.  38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Furthermore, an 
additional VA examination is needed in the case of the claim 
concerning a left shoulder disability in order to establish 
that, as the VA examination and treatment records may 
indicate, such a disability is one that is not embraced by 
the grant of service connection for disability of the muscles 
of Muscle Group II but instead, is a distinctly identifiable 
disability separate from that of the muscles.  Id.

Examination findings should be such as permit VA adjudicators 
to address all theories of service connection that might 
apply to either claim.  See Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000) (VA's duty to assist extends to all 
applicable theories of a claim, regardless of whether those 
theories are currently supported by the evidence of record or 
even known to the claimant).  In general, service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  It appears to the 
Board that alternative theories of service connection may 
apply in this case, particularly to the claim concerning a 
left shoulder disability.  The record shows that the veteran 
sometimes has contended that he developed his left shoulder 
disability as a result of his service-connected muscle 
disability.  Service connection also may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Service connection may be granted for the degree to 
which an otherwise nonservice-connected disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical examinations are needed to resolve the claims 
challenging the ratings assigned for the service-connected 
residuals of a shell fragment wound of the left anterior 
chest, involving Muscle Group II, and for scarring incident 
to the shell fragment wound of the left anterior chest.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4); see 
also 38 C.F.R. § 4.2 (2003); Massey v. Brown, 7 Vet. App. 204 
(1994).

In its January 2001 Remand, the Board determined that the 
examination reports that were on file did not contain all of 
the medical findings needed to resolve these claims.  

The Board remanded the claim concerning the evaluation of 
Muscle Group II disability for a new VA examination that 
would make findings pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), concerning "whether the muscle group in 
question exhibits weakend movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups."  The January 2001 
Remand also provided that the new examination should indicate 
whether the disability of the muscles of Muscle Group II 
could be differentiated from carpal tunnel syndrome of the 
left upper extremity with which, the record showed, the 
veteran had been diagnosed.  A new VA examination was 
performed in November 2002.  This examination produced 
findings addressing the former question but not the latter.  
So that all of the medical findings that the Board determined 
in January 2001 were needed to resolve the claim may be 
obtained, the claim must be remanded for a new examination.  
Stegall, 11 Vet. App. at 271.

The Board remanded the claim concerning the evaluation of 
scars as a residual of the shell fragment wound of the left 
anterior chest for medical examination findings concerning 
whether the scarring was "tender and painful or otherwise 
symptomatic."  The report of the November 2002 VA 
examination notes the presence of a scar at the site of the 
shell fragment wound, suggested that it puckered, and states 
that it was tender to direct pressure.  However, the 
examination report does not indicate whether the scar 
involved other symptoms.  Thus, the claim must be remanded 
for additional medical examination findings.  Id.  Moreover, 
in the report of a VA examination of the joints that was 
performed in March 2000, the presence of what appears to be a 
surgical scar is noted.  A VA hospital report dated in May 
1985 shows that the veteran had surgery at that time to 
remove shrapnel from his left chest wall.  Medical findings 
concerning this scar are needed to resolve the claim, and 
there are none of record.  These medical findings must be 
sought on remand.  38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

The Board notes that the criteria for evaluating skin 
disabilities contained in section 4.118 of the rating 
schedule have been revised from an effective date of August 
30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  VA adjudicators must consider 
whether revised or former rating criteria are more favorable 
to a claim and apply the more favorable criteria to the 
extent permitted by law.  See VAOPGCPREC 3-2000.

The RO did not rate the veteran's scarring under the revised 
criteria for rating skin disabilities.  Diagnostic Code 7805, 
under which the evaluation was assigned, was not changed when 
the criteria were revised.  Likewise, other diagnostic codes 
pertaining to the skin remained substantially unchanged after 
the revision of section 4.118.  See 38 U.S.C.A. § 4.118, 
Diagnostic Codes 7803, 7804 (2002); cf. 38 U.S.C.A. § 4.114, 
Diagnostic Codes 7803, 7804 (2003).  However, the revised 
provisions offer other criteria upon which skin disabilities 
may be evaluated that are not covered by the former 
provisions and are potentially relevant to the evaluation on 
appeal.

In this case, the evaluation of the veteran's scarring must 
take into account all evidence of its nature and severity 
since December 15, 1999 and might be composed of separate 
ratings denoting differences in the level of disability over 
the ensuing period of time.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Thus, if advantageous to the veteran, the 
revised criteria for rating skin disabilities could be 
applied to the scarring as exhibited from or after their 
effective date.

While the claims concerning the evaluations of the service-
connected residuals of a shell fragment wound of the left 
anterior chest, involving Muscle Group II, and for scarring 
incident to the shell fragment wound are in remand status, 
the RO should ensure that it has associated with the claims 
file the most current medical records concerning these 
disabilities.  The most recent date of the medical records 
now on file is approximately December 2002.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

Notice

Review of the file shows that the RO did not give the veteran 
notice concerning his claims that satisfies the requirements 
of the VCAA regarding the notice that VA must give to 
claimants of VA benefits.  

Under the VCAA, VA has a duty to provide claimants of VA 
benefits with certain notice concerning the evidence that is 
needed to substantiate their claims.  The notice furnished by 
VA must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must explain which evidence the claimant 
is finally responsible for obtaining and which evidence VA 
will attempt to obtain on the claimant's behalf.  Id.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In September 2002, the RO sent the veteran a letter, with a 
copy to his representative, that was intended to serve as the 
notice required under the VCAA.  However, this letter did not 
adequately describe the type of evidence that was needed to 
substantiate the claim.  It did not describe that evidence 
directly, nor did it describe that evidence indirectly by 
discussing what propositions had to be proven for each claim.  
Thus, the notice was deficient.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. at 
186-87.  On remand, the RO must furnish notice concerning 
evidence needed to substantiate the claims that fully 
complies with the requirements of the VCAA.  38 C.F.R. 
§ 19.9(a).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate each of the 
four claims presented on this appeal.  By 
way of explaining what evidence is 
necessary to substantiate the claim for a 
greater evaluation of scarring as a 
residual of the service-connected shell 
fragment wound of the left anterior 
chest, this notice should take into 
account the applicable criteria stated in 
the recently revised rating provisions 
concerning disabilities of the skin 
effective from August 30, 2002, see 67 
Fed. Reg. 49,590-95 (2002), as well as 
the former criteria.  The notice also 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to the claims.  The notice must 
specifically ask the veteran to identify 
all private and VA medical treatment that 
he has received for his service-connected 
residuals of a shell fragment wound of 
the left anterior chest and of scarring 
related thereto.  Send a copy of the 
notice to the veteran's representative.  
Allow the veteran and his representative 
appropriate time in which to respond.

3.  Obtain all records identified by the 
veteran in response to the notice 
requested in Paragraph 2.  Efforts to 
secure any VA medical records or other 
records in federal custody should 
continue until they are obtained or it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.  

Document in the claims file all attempts 
to obtain this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records that 
could not be obtained.

4.  After all other action has been 
taken, including any other action 
appearing to be necessary from any 
response to the notice requested in 
Paragraph 2, take the following action to 
obtain VA examinations:

(A)  Schedule the veteran for a 
supplemental VA muscles examination with 
the same examiner as provided the 
November 2002 VA muscles examination.  
The examiner should provide an opinion as 
to whether the veteran exhibits carpal 
tunnel syndrome of the left upper 
extremity and if the opinion is in the 
affirmative, should differentiate 
symptoms of the carpal tunnel syndrome 
from symptoms of the disability of the 
muscles of Muscle Group II resulting from 
the shell fragment wound of the left 
anterior chest.  In addition, the 
examiner should provide an opinion as to 
whether the veteran exhibits a disorder 
of the left shoulder that is separate and 
distinct from the service-connected 
disability of the muscles of Muscle Group 
II.  The opinion should state all 
diagnoses found for the left shoulder 
during the examination that do not 
represent a disability of the muscles of 
Muscle Group II.  The opinion should also 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any separate disorder(s) of the left 
shoulder (i) is (are) related to a 
disease that the veteran exhibited, or to 
an injury that he encountered, during his 
service, to include the shell fragment 
wound of the left anterior chest, or (ii) 
is (are) proximately due to the service-
connected disability of the muscles of 
Muscle Group II resulting from the shell 
fragment wound of the left anterior 
chest, or (iii) has (have) been 
aggravated by the service-connected 
disability of the muscles of Muscle Group 
II.  

The opinions should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(B)  Schedule the veteran for a VA cold 
injuries examination to determine whether 
he currently has a disability or 
disabilities of the feet that are related 
to his service.

The examination report must list all 
diagnoses found concerning the feet.  For 
each disorder found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the disorder 
is related to a disease that the veteran 
exhibited, or to an injury that he 
encountered, during service, including 
cold injury.  Each opinion should be 
accompanied by a full rationale.  

The opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(C)  Schedule the veteran for a VA scars 
examination to identify the 
characteristics and assess the severity 
of all scars related to the veteran's 
service-connected shell fragment wound of 
the left anterior chest and residuals 
thereof.  

The examiner should describe in the 
examination report all scarring related 
to the shell fragment wound of the left 
anterior chest that the veteran sustained 
during service, to include scarring from 
the wound itself and scarring resulting 
from the May 1985 surgery to remove 
shrapnel from the veteran's left chest 
wall.  

The examiner should report (i) the size 
of each scar, in square inches or square 
centimeters; (ii) whether the scar or 
scars are "deep" (that is, associated 
with underlying soft tissue damage) or 
cause limitation of motion; (iii) whether 
objective examination shows that the scar 
or scars are painful or tender; and (iv) 
whether the scar or scars are productive 
of limitation of function of the affected 
part of the veteran's body. 

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

5.  Review each examination report to 
ensure that it is in full compliance with 
the directives of this Remand.  If an 
examination report is deficient in any 
respect, the RO should take corrective 
action.

6.  Then, readjudicate the claims.  
Consider all laws and regulations that 
are relevant to the claim.  The 
appropriateness of a "staged" rating of 
the veteran's scarring should be 
considered.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If any benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond. 

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



